Citation Nr: 1550657	
Decision Date: 12/03/15    Archive Date: 12/10/15

DOCKET NO.  10-17 487 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to waiver of indebtedness in the calculated amount of $2,059.78, to include consideration of whether the debt was validly created.

2.  Entitlement to specially adapted housing.


REPRESENTATION

Appellant represented by:	Mary Anne Royle, Attorney 


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel

INTRODUCTION

The Veteran served on active duty from March 1984 to February 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a May 2009 decision by the Committee on Waivers and Compromises (COWC) at the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington that granted a waiver of $2,315.22 out of an overpayment debt calculated as $4,375.00, but denied waiver of the remaining $2,059.78 of the debt.

During the course of the appeal the Louisville RO issued a rating decision in June 2015 that in relevant part denied entitlement to specially adapted housing.   The Veteran submitted a Notice of Disagreement (NOD) on this issue that was received by the RO in July 2015, but the Agency of Original Jurisdiction (AOJ) has not yet issued a Statement of the Case (SOC).  

The issue of entitlement to specially adapted housing is addressed in the REMAND portion of the Decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran was divorced from Ms. MC in January 1997, but continued to receive additional disability compensation in the amount of $4,375.00 based on his marriage to Ms. MC.   

2.  The creation of the indebtedness in the amount of $4,375.00 was the result of the Veteran's failure to notify VA of his divorce but is not shown to be the result of fraud, misrepresentation, or bad faith on the part of the Veteran.

3.  The Veteran was solely at fault in the creation of the debt.

4.  The Veteran has been granted a waiver of $2,315.22 of the overall debt due to demonstrated financial hardship; the recovery of the balance of $2,059.78, which has already been repaid through recoupment of VA disability benefits, would not violate the standards of equity and good conscience.

CONCLUSIONS OF LAW

1.  The debt created by overpayment of dependency benefits in the amount of $2,059.78 is valid.  38 U.S.C.A. §§ 3562, 5112 (West 2014); 38 C.F.R. §§ 3.500, 3.707, 21.3023 (2015).

2.  The requirements for waiver of recovery of the overpayment of compensation benefits in an amount calculated as $2,059.78 have not been met.  38 U.S.C.A. § 5302 (West 2014); 38 C.F.R. §§ 1.962, 1.963, 1.965 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The provisions relating to notice and development found in the VCAA are not applicable to cases involving overpayment and indebtedness.  Lueras v. Principi, 18 Vet. App. 435 (2004); Barger v. Principi, 16 Vet. App. 132 (2002).  Notwithstanding the fact that the notice and development provisions are not controlling in these matters, the Board has reviewed the case and determined that the Veteran has had a fair opportunity to present arguments and evidence in support of his claim.  In this regard, the RO has afforded the Veteran the opportunity to present information and evidence in support of the appeal, and he has done so.  The Veteran has been advised of his entitlement to a hearing before the Board in support of his appeal but he has declined such a hearing.

The Board finds that there is no indication in the record that any additional existing evidence relevant to the issue to be decided herein is available and not part of the claims file.  Therefore, the Board will proceed to the merits of the Veteran's appeal.  

Evidence and Analysis

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.      See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Validity of the Debt

The debt was created when the AOJ discovered that the Veteran was receiving spousal compensation based on his marriage to Ms. MC, from whom he had actually been divorced in February 1997. 

The Veteran submitted a VA Form 21-526 (Veterans Claim for Compensation and Pension) in April 1987, identifying Ms. MC as his current spouse.  In May 1987 he submitted a copy of a marriage certificate showing he had married Ms. MC in August 1984.  In October 1988, when his disability level was increased, the RO sent the Veteran notice that his disability compensation included extra compensation for his spouse, that he must notify VA immediately of any change in the number of his dependents and that failure to promptly notify VA of a dependency change would result in an overpayment in his account.

In November 1988 the Veteran submitted a VA Form 21-686c (Declaration of Status of Dependents) identifying Ms. MC as his current spouse.  In February 1989, following a cost-of-living increase, the RO sent the Veteran notice that his disability compensation included extra compensation for his spouse and one child, and again advising him that he must notify VA immediately of any change in the number of his dependents and that failure to promptly notify VA of a dependency change would result in an overpayment in his account.  The Veteran received similar notice in May 1993, when a second child was added to his dependency; in August 1994 when a third child was added; and, in May 1997 when a fourth child was added.

In October 1999 the Veteran submitted a VA Form 21-686c for the purpose of adding another child to his dependency; he indicated by checkmark that he was currently married, and where asked to provide the name of spouse and date of marriage he simply wrote, "of record."  

 In August 2007 the RO received a request for apportionment from Ms. NYD, who identified herself as the Veteran's ex-spouse.  She stated the Veteran's children had not lived with him since 1998 and had been adopted by their stepfather in 2001, except for one child who was living with her and for whom the apportionment was sought.  In November 2007 the RO sent a letter to the Veteran stating that the letter from Ms. NYD appeared to raise the question of whether he had been continuously married since February 1996, and that his additional compensation would be recouped from March 1996 unless he responded.

In January 2008 the Veteran submitted a VA 21-686c in which he reported having been divorced from Ms. MC in January 1997. He also reported having been married thereafter to Ms. NYD from May 1997 to sometime in 2002, and being currently married to Ms. EDB since January 2007.   (VA financial records show Ms. EDB was added to the Veteran's dependency as his spouse effective from February 1, 2007; the Veteran has apparently never applied for or received dependency benefits for Ms. NYD, his second spouse.)   

A letter to the Veteran in July 2008 advised him that Ms. MC had been removed from his award effective from February 1, 1997, but that three additional children as reported by the Veteran had been added to the award.  The initial calculation of overpayment in July 2008 found the overpayment in the Veteran's account to be $13,360.00, but the debt was recalculated in July 2007 to be in the amount of $4,375.00.  The first demand letter sent to the Veteran by the VA Debt Management Center (DMC) in July 2008 asserted an overpayment debt in the calculated amount of $4,375.00, with recoupment to begin in October 2008.

The Veteran asserted in his NOD, received in September 2008, that the overpayment was erroneous because he had not received benefits for his subsequent marriage to Ms. NYD from May 2007 to January 2002.  The Veteran asserted in his Substantive Appeal that he notified VA in 1997 that he had divorced Ms. MC and intended to marry Ms. NYD.  

The evidence above demonstrates the Veteran does not dispute that he was divorced from Ms. MC in January 1997.  Rather, he argues the VA was at fault in creating the resultant overpayment debt. 

When an overpayment has been made by reason of an erroneous award based solely upon administrative error, the reduction of that award cannot be made retroactive   to form an overpayment of debt owed to VA from the recipient of the erroneous award.  38 U.S.C.A. § 5112(b)(10) (West 2014); 38 C.F.R. § 3.500(b)(2) (2015).   Administrative errors include actions that grant or deny entitlement, whether based upon mistake of fact or law.  See Jordan v. Brown, 10 Vet. App. 171, 174-75 (1997).  Sole administrative error, however, may be found to occur only in cases where the veteran had no knowledge of the erroneous award, or had no cause to know that payments were erroneous.  Such error contemplates that neither the veteran's actions nor his failure to act contributed to payment pursuant to an erroneous award.  38 U.S.C.A. § 5112(b)(10); 38 C.F.R. § 3.500(b)(2); Jordan, 10 Vet. App. at 174-75 (sole administrative error is not present if the payee knew, or should have known, that the payments were erroneous).

As noted above, the Veteran was provided numerous letters prior to January 1997 notifying him of his responsibility to advise VA on any changes to his dependents, and he was therefore on notice that he should have reported the divorce to VA.  
The Veteran asserts on appeal that he personally visited the RO and submitted documentation of his divorce from Ms. MC and his remarriage to Ms. NYD, but this is inconsistent with an October 2008 Statement in Support of Claim in which he asserted he had not reported his divorce and remarriage because he was not aware at the time of his responsibility to do so.  The Veteran also asserts that the debt is invalid because he was actually married to Ms. NYD for most of the period, but there is no indication that the Veteran has ever submitted a VA Form 21-686c documenting entitlement to additional benefits based on marriage to Ms. NYD.  

In short, the Veteran clearly received compensation benefits to which he was not entitled, based on being married to Ms. MC.  Accordingly, the creation of the debt is valid.  

Waiver of Indebtedness

Recovery of overpayment of any benefits made under laws administered by VA shall be waived if there is no indication of fraud, misrepresentation, or bad faith on the part of the person or persons having an interest in obtaining the waiver, and recovery of the indebtedness from the payee who received such benefits would be against equity and good conscience.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.963(a).  However, if there is an indication of fraud, misrepresentation, or bad faith in the creation of   the overpayment, waiver of the overpayment is automatically precluded and further analysis is not warranted.  See 38 U.S.C.A. § 5302(a); 38 C.F.R. §§ 1.962, 1.963, 1.965.  

The Court has defined bad faith as "a willful intention to seek an unfair advantage."  Richards v. Brown, 9 Vet. App. 255, 257-58 (1996).  The provisions of 38 C.F.R. § 1.965(b)(2) define bad faith as an unfair or deceptive dealing by one who seeks to gain thereby at another's expense.  Thus, a debtor's conduct in connection with a debt arising from participation in a VA benefits/services program exhibits bad faith if such conduct, although not undertaken with actual fraudulent intent, is undertaken with intent to seek an unfair advantage, with knowledge of the likely consequences, and results in a loss to the government.

The standard of "equity and good conscience" will be applied when the facts       and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of the government's rights.  The decision reached should not be unduly favorable or adverse to either side.  The phrase "equity and good conscience" means arriving at a fair decision between the obligor and the government.  In making this determination, consideration will be given to the following elements, which are not intended to be all-inclusive:

(1)  Fault of the debtor - where actions of the debtor contribute to the creation of the debt.

(2)  Balancing of faults - weighing fault of the debtor against Department of Veterans Affairs fault.

(3)  Undue hardship - whether collection would deprive debtor or family of basic necessities.

(4)  Defeat the purpose - whether withholding of benefits or recovery would nullify the objective for which benefits were intended.

(5)  Unjust enrichment - failure to make restitution would result in unfair gain to the debtor.

(6)  Changing position to one's detriment - reliance on Department of Veterans Affairs benefits results in relinquishment of a valuable right or incurrence of a legal obligation.  38 C.F.R. § 1.965(a).

The Board finds at the outset that there is no indication that the debt was the result of fraud, misrepresentation, or bad faith on the part of the Veteran.  Accordingly, waiver of the overpayment is not precluded.

Applying the equitable principles in this case, there is no fault on the part of VA in the creation of the debt.  As noted above, the Veteran asserts that he timely reported his divorce to Ms. MC an his remarriage to Ms. NYD, but this is inconsistent with his statement in October 2008 that he had not reported the divorce and remarriage because he was unaware of his responsibility to do so.  In sum, the Veteran was solely responsible for creation of the debt because he failed to timely report his divorce and remarriage, as a consequence of which he continued to receive additional benefits based on marriage to Ms. MC to which he was not entitled.

In regard to undue hardship, the Veteran submitted bank statements showing his bank balance was $1,144.42 in May 2007; $1,307.53 in October 2007; $800.00 in November 2007; $309.31 in December 2007; overdrawn by $0.36 in January 2008; positive balance $36.59 in February 2008; $995.23 in March 2008; $36.59 in July 2008; and, overdrawn by $227.76 in September 2008.  The file contains a Financial Status Report signed in October 2008 (apparently received by VA in July 2009) showing combined monthly household income of $3,673.40 ($1,210.20 to the Veteran and $2,463.20 to his spouse) and monthly household expenses of $4,201.75, with bank balance of -$117.26 and just $0.43 cash in hand.

Also in regard to hardship, the Veteran submitted a response to apportionment request in December 2007 asserting monthly income of $1,129.00 per month ($716.00 from Social Security and $483.00) from VA and monthly expenses of $3,468.00 per month.  A VA special apportionment decision in July 2008 stated the Veteran had monthly income of $1,516.00 ($534.00 from VA and $982.40 from non-VA) and that the Veteran's expenses were not known because he had not responded to the requested apportionment questionnaire; apportionment of $50.00 per month to Ms. NYD was accordingly allowed.  In October 2008 the Veteran asserted in a letter to his state senator that he was just one mortgage payment short of foreclosure, and complained that Ms. NYD had falsely accused him of not supporting their son (toward that end he produced Social Security records documenting that he had been paying support for his son via his Social Security disability compensation).  The Veteran stated in a December 2008 letter that he was being hounded by creditors, that he could not pay for medical treatment and that he could not afford Christmas presents for his spouse and 9 children.  

In August 2009, challenging the apportionment of money from his disability to his ex-wife NYD, he submitted a financial statement showing the he was currently contributing $295.00 per month to his son ($250.00 from Social Security and $50.00 from VA apportionment), that his current monthly income was $1,666.10 ($1,131.10 from SSA and $535.00 from VA) and that his monthly expenses exceeded $2,000.00 per month.  In November 2009 Ms. NYD submitted a financial statement showing the Veteran contributed nothing to support of his son, which was clearly erroneous since she was known to be receiving at apportionments from VA and SSA.  The apportionment to Ms. NYD was consequently discontinued retroactive to September 2007, and Ms. NYD was notified that she would be held responsible to VA for the resultant overpayment that had been made to her.
  
The May 2009 COWC decision on appeal acknowledged the Veteran's report of financial hardship and accordingly waived the collection of $2,315.22, which is the amount still pending repayment.  The decision denied waiver of $2,059.78, the amount that had already been recouped from the Veteran's VA disability payments.

The Board finds that the Veteran is not shown to be in such financial hardship that payment of the remaining $2,059.78 would deprive him or his family of the necessities of life.  At the time the Veteran submitted the financial hardship documentation cited above his VA disability benefit was based on a single service-connected disability rated at 30 percent; during the course of the appeal his disability has been increased to 100 percent effective from January 2008, resulting in retroactive payment of disability benefits totaling $98,558.56 after deduction of attorney fees.  Thus, the Veteran's previously-reported income is a significant underestimate of his current financial situation.

Collection of the debt would not nullify the objective for which benefits were intended, since 38 U.S.C.A. § 1115 establishes additional compensation for a Veteran without a spouse and a certain number of children to be lower than that paid a Veteran with a spouse and the same number of children.  Thus, failure to make restitution would result in unfair gain to the Veteran, since he has obtained a benefit to which he was not legally entitled; i.e., additional benefit for being married to Ms. MC even after the marriage terminated.  

In consideration of the evidence of record, the Board finds that recovery of the indebtedness from the Veteran would be not be against equity and good conscience.  Accordingly, waiver of the debt is denied.

In reaching the above conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert, 1 Vet. App. 49, 55-56.


ORDER

The debt of $2,059.78 was validly created, and waiver of the overpayment in that amount is denied.


REMAND

As noted in the Introduction, the RO issued a rating decision in June 2015 that in relevant part denied entitlement to specially adapted housing, and the Veteran submitted a Notice of Disagreement (NOD) on this issue that was received by the RO in July 2015.  Remand is required to enable the Agency of Original Jurisdiction (AOJ) to issue a Statement of the Case (SOC) on these issues.  Manlincon v. West, 12 Vet. App. 238 (1999).  After the RO has issued the SOC, the claims should be returned to the Board only if the Veteran perfects the appeals in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following actions:

Issue to the Veteran and his representative an SOC on the issue of entitlement to specially adapted housing, so that he may have the opportunity to complete an appeal on this issue (if he so desires) by filing a timely substantive appeal.  The issue should only be returned to the Board if a timely substantive appeal is filed.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


